Title: From Thomas Jefferson to James Lyle, 3 June 1805
From: Jefferson, Thomas
To: Lyle, James


                  
                     Dear Sir 
                     
                     June 3. 1805
                  
                  Messrs. Gibson & Jefferson having had my tobacco in their hands for sale a considerable time, I have been in the constant expectation of sending you an order on them for one thousand dollars to be recieved at the term stipulated for paiment, which I desired them not to make more than 60. days. by a late letter from them I find they have not yet been able to sell for a reasonable price. the object of the present is therefore merely to assure you that so soon as they shall have sold the tobacco I shall forward you such an order on them. Accept my friendly salutations and assurances of constant esteem & respect
                  
                     Th: Jefferson 
                     
                  
               